Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2002

Williams v. Consovoy
Precedential or Non-Precedential: Precedential

Docket No. 02-1587




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Williams v. Consovoy" (2002). 2002 Decisions. Paper 807.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/807


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.